DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.
	
Claims 1, 5-6, 8-9, 12-15, 17-18 and 25 are pending in this application.

Election/Restrictions
The search was limited based on the species election in the following manner for compound of formula IIIA or IIIB: 
R1: Cl, F, Br or I
R4: C(O)NH2
R2, R3: full scope
Claim 8 is withdrawn as being drawn to non-elected subject matter.  Applicant timely traversed the restriction (election) requirement in the reply filed on 8 January 2020.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.

The following rejections are maintained and/or under new grounds:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, 9, 12-15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 has been amended to recite the phrase “… wherein the Aurora kinase A and JAK2 inhibitor are the same compound” which is confusing because the recitation appears to suggest there could be multiple components present in the composition, which is not consistent with the disclosure.  The specification in the paragraph bridging pages 3-4 discloses that “the disclosed subject matter relates to concurrent inhibition of Aurora kinase A and JAK2”.  Accordingly, it appears the claim would be in better form if it is revised to state following the structures IIIA and IIIB that: “wherein the compound of formula IIIA or IIIB is a concurrent inhibitor of Aurora kinase A and JAK2” (as disclosed at page 4 of the specification) or “wherein 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6, 9, 12-15, 17-18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Defaux et al. (ChemMedChem 2014, 9, 217-232) in view of Furlan et al. (Sci Transl Med. 2015 7(315)) and Singh et al. (US 7,122,542 B2 published 17 Oct. 2006); Li et al., US 2011/0152518; and/or Atuegbu et al., US 8,304,422. The reasons from previous office action are incorporated here by reference.
	As provided in the previous office action, Defaux teaches compound of formula 6 which is an aurora kinase inhibitor.  Furlan discloses the discovery that aurora kinase pathway is targetable for GVHD prevention.  Singh teaches method of treating or preventing autoimmune diseases including allograft rejection using 2,4-pyrimidinediamine compounds.
	Additionally, Li (US’518) teaches 2,4-pyrimidinediamine compounds as potent inhibitors of Aurora kinase and the corresponding use as pharmaceutical therapeutic agents, see formula (I) in page 1 and the corresponding activity in pages 5, 24-25, etc.  Atuegbu (US’422) teaches 2,4-
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Defaux in view of Furlan, additionally in view of Singh, Li and/or Atuegbu to use the 2,4-pyrimidinediamine compound disclosed in Defaux for the treatment of GVHD, with the reasonable expectation of obtaining inhibition of Aurora kinase A and JAK2.
	Applicant argues that ‘the examples in the instant specification provide evidence that blocking Aurora A and JAK2 in human T cells is synergistic in vitro, prevents xenogeneic GVHD and maintains antitumor responses by cytotoxic T lymphocytes (CTLs)’.  Applicant further argues that ‘Defaux and Furlan fail to demonstrate that the compounds of instantly amended claims can treat GVHD, let alone that they exhibit synergistic effects in treating GVHD and absent some specific statement or data in Defaux and Furlan, the cited references would not have led one of ordinary skill in the art to reasonably expect that the compounds of instant claims necessarily exhibit synergism’.  Applicant’s arguments have been fully considered but they were not deemed to be persuasive.
	As discussed above, Defaux teaches a 2,4-pyrimidinediamine compound within the scope of the generic group of compounds of instant claims and teaches the use of the compound as Aurora kinase inhibitor; and the combination of Furlan, Singh, Li and/or Atuegbu teach the use of 2,4-pyrimidinediamine compounds as inhibitors or Aurora kinases and JAK kinases and their use in treatment/prevention of diseases including GVHD.
1 is not a 2,4-pyrimidinediamine compound.  As provided in the rejection above, there are 2,4-pyrimidinediamine compounds that are known in the art to have inhibition activity of Aurora kinases and JAK kinases.  Any deviation from comparing structurally analogous compounds should be clearly explained in order to establish the stated synergistic effect possessed by the claimed compounds.  For all the above reasons the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

March 23, 2021
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1
    PNG
    media_image1.png
    131
    225
    media_image1.png
    Greyscale
 (see https://en.wikipedia.org/wiki/Alisertib)